DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-2, 4-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Welin (USPGPub No. 20150146531 A1) discloses a method, comprising: receiving, by a device comprising a processor, a first signal In the method described multiple transmission unit settings including first transmission unit setting, a MTU from one of the multiple interfaces,  a second transmission unit setting,  a MTU from another one of the multiple interfaces , from a first network device, one of the interfaces providing the MTU information are acquired in order to determine a MTU for a path to a destination. See [Par. 72] “[0072] S322: Calculating and selecting for each one of said destinations the lowest link interface maximum transmission unit MTU.sub.L(i) size of the link interfaces L(i) constituting a transmission path P(n) to said destination. The calculation means is configured to calculate the maximum transmission unit MTU.sub.P(n) size for a destination, said calculation may be performed by comparing the acquired maximum transmission unit MTU.sub.L(i) size for each link L(i) involved in the transmission path P(n) to the destination in question.” The MTUs for the link interfaces are acquired by receiving link state protocol messages or similar messages. See [Par. 80] “[0080] S305: Link-state routing protocol message received? Acquiring maximum transmission units MTU.sub.L(i) size for a link interface L(i) from a received link-state protocol message (S312), if a link-state routing protocol message is received. If "Yes", perform steps S310 and S320. The step S310 also comprises the sub-step S312. The controller 112 may be adapted to perform this step. [0081] S312: Acquiring maximum transmission units MTU.sub.L(i) size for a link interface L(i) from the received link-state protocol message” );
; and facilitating, by the device, a first transmission of a first group of packets to the first network device based on the first value and a second transmission of a second group of packets to a second network device based on a second value, wherein the second value represents a second transmission unit setting supported by the second network device(See [Fig. 8, Ref S430] and [Par. 89] “[0089] S430: Configuring the routing and/or switching device to send data packets not larger than the lowest link interface maximum transmission unit MTU.sub.L(i) size of the link interfaces L(i) constituting a transmission path P(n) to said destination”. See [Table(s) 2 and 3] which show a first transmission unit setting different that the second transmission unit setting, different destinations having different MTUs).
Welin differs from claim 1 in the following: (1) in that Welin is silent on wherein the first signal is included in in a general packet radio service tunneling protocol user data tunneling header that comprises an extension header, (2) in that Welin is silent on wherein the receiving of the first signal comprises receiving a broadcast message from the first network device, the broadcast message comprises a local source internet protocol address of the first network device and is transmitted to a group of destination internet protocol addresses, comprising a destination internet protocol address of the device.
Liao (US 20160262055 A1) [Par. 100] for example discloses a feature where a first signal, gateway capability identifier, is included in a GTP-U extension header in order to indicate a capability of a device ( “[0100] Specifically, in the case that the base station acquires the gateway capability identifier by receiving a downlink data packet sent by the gateway, the gateway capability identifier may be identified by using an extension header of a GTP-U (General Packet Radio Service Tunnelling Protocol for the user plane, General Packet Radio Service Tunnelling Protocol for the user plane) header of the downlink data packet, and the base station obtains the gateway capability identifier by parsing the extension header of the GTP-U header of the downlink data packet….”). However, Liao is silent on wherein the receiving of the first signal comprises receiving a broadcast message from the first network device, the broadcast message comprises a local source internet protocol address of the first network device and is transmitted to a group of destination internet protocol addresses, comprising a destination internet protocol address of the device, as arranged with the remaining elements of claim 1.
Agrawal (US 20030142642 A1) [Par. 0067’] for example discloses receiving a broadcast message from a first network device, DHCP server, wherein the broadcast message comprises a local source internet protocol address of the first network device, source IP address of the broadcast message is the source IP address of the DHCP server and is transmitted to a group of destination internet protocol addresses (this is the function of a broadcast message and is a feature that is implicit in the use of the broadcast message), comprising a destination internet protocol address of a user equipment device, “…broadcast message from the DHCP server to the mobile terminals uses the broadcast address as the destination IP address ”. However, Agrawal is silent on (1) wherein the first signal is included in in a general packet radio service tunneling protocol user data tunneling header that comprises an extension header as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable in view of the prior art of record.


In regards to claim 11, Backman (USPGPub No. 20080107026 A1) teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
determining a first size that represents a size of a transmission packet intended for a user equipment device in communication with a first network device, wherein a second size represents a first largest network layer protocol data unit that can be communicated in a first single network transaction by the first network device, wherein the first size is less than the second size (Backman [Fig. 2] and [Par. 0115] teaches determining a first size of transmission packet intended for a UE device in communication with a first network device, “…MS suggests a MSS of 500 B” , wherein a second size represents a first largest network layer protocol data unit that can be communicated in a first single network transaction by the first network device , wherein the first size is less than the second size “…the SERVER suggests an MSS of 1500 B”); and transmitting an indication of the first size and (Backman [0115] teaches “….When setting up the TCP connection the MS information to the SERVER comprising….information to the SERVER what MSS the MS is willing to accept…”).
Backman differs from claim 11, in that Backman is silent on the following: (1) wherein the step of transmitting an indication of the first size to the first network further comprises transmitting an identification of the user equipment to the first network device, and (2) wherein the determining comprises: determining an amount of overhead loss that occurs on a data plane path between the first network device and the user equipment, and reducing the second size by the amount of overhead loss. Despite these differences similar features have been seen in other prior art involving setting up a communication between two network devices. Ludwig (US 20140301191 A1) [Par. 54 – Par. 55] teaches a setup which comprises transmitting an identification of a user equipment, “…UE sends a TCP SYN packet… the TCP packet carriers… a source address identifier corresponding to the network address…of the UE…” to a network device, “…TCP SYN packet…is received at the internal interface of the NAT Node…”. Ludwig, however is silent on wherein the determining comprises: determining an amount of overhead loss that occurs on a data plane path between the first network device and the user equipment, and reducing the second size by the amount of overhead loss, as arranged with the remaining elements of claim 11. Thus claim 11 is regarded as allowable in view of the prior art of record.

In regards to claim 16, Welin (USPGPub No. 20150146531 A1) discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, of the first network equipment facilitate performance of operations, comprising: 
receiving a first signal In the method described multiple transmission unit settings including first transmission unit setting, a MTU from one of the multiple interfaces,  a second transmission unit setting,  a MTU from another one of the multiple interfaces , from a first network device, one of the interfaces providing the MTU information are acquired in order to determine a MTU for a path to a destination. See [Par. 72] “[0072] S322: Calculating and selecting for each one of said destinations the lowest link interface maximum transmission unit MTU.sub.L(i) size of the link interfaces L(i) constituting a transmission path P(n) to said destination. The calculation means is configured to calculate the maximum transmission unit MTU.sub.P(n) size for a destination, said calculation may be performed by comparing the acquired maximum transmission unit MTU.sub.L(i) size for each link L(i) involved in the transmission path P(n) to the destination in question.” The MTUs for the link interfaces are acquired by receiving link state protocol messages or similar messages. See [Par. 80] “[0080] S305: Link-state routing protocol message received? Acquiring maximum transmission units MTU.sub.L(i) size for a link interface L(i) from a received link-state protocol message (S312), if a link-state routing protocol message is received. If "Yes", perform steps S310 and S320. The step S310 also comprises the sub-step S312. The controller 112 may be adapted to perform this step. [0081] S312: Acquiring maximum transmission units MTU.sub.L(i) size for a link interface L(i) from the received link-state protocol message” );
, 

sending first communication packets to the second network equipment based on the first value, and second communications packets to third network equipment based on a second value, wherein the second value represents a second transmission unit setting supported by third equipment(See [Fig. 8, Ref S430] and [Par. 89] “[0089] S430: Configuring the routing and/or switching device to send data packets not larger than the lowest link interface maximum transmission unit MTU.sub.L(i) size of the link interfaces L(i) constituting a transmission path P(n) to said destination”. See [Table(s) 2 and 3] which show a first transmission unit setting different that the second transmission unit setting, different destinations having different MTUs).
Welin differs from claim 16 in that Welin is silent on the following: (1) receiving the first signal in a general packet radio service tunneling protocol user data tunneling header that comprises an extension header,  and (2) wherein the receiving comprises receiving a broadcast message from the first network device; and wherein the broadcast message comprises a local source internet protocol address of the first network device and is transmitted to a group of destination internet protocol addresses, comprising a destination internet protocol address of a user equipment device. While the prior art of teach or suggest certain features seen within claim 16, said prior art of record fails to remedy the deficiencies of Welin with respect to claim 16. Agrawal (US 20030142642 A1) [Par. 0067’] for example discloses receiving a broadcast message from a first network device, DHCP server, wherein the source IP address of the broadcast message is the source IP address of the DHCP server and is transmitted to a group of destination internet protocol addresses (this is the function of a broadcast message and is a feature that is implicit in the use of the broadcast message), comprising a destination internet protocol address of a user equipment device, “…broadcast message from the DHCP server to the mobile terminals uses the broadcast address as the destination IP address ”. However, Agrawal is silent on (1) receiving the first signal in a general packet radio service tunneling protocol user data tunneling header that comprises an extension header as arranged with the remaining elements of claim 16.
Liao (US 20160262055 A1) [Par. 100] for example discloses a feature where a first signal, gateway capability identifier, is included in a GTP-U extension header in order to indicate a capability of a device ( “[0100] Specifically, in the case that the base station acquires the gateway capability identifier by receiving a downlink data packet sent by the gateway, the gateway capability identifier may be identified by using an extension header of a GTP-U (General Packet Radio Service Tunnelling Protocol for the user plane, General Packet Radio Service Tunnelling Protocol for the user plane) header of the downlink data packet, and the base station obtains the gateway capability identifier by parsing the extension header of the GTP-U header of the downlink data packet….”). Liao however is silent on (2) wherein the receiving comprises receiving a broadcast message from the first network device; and wherein the broadcast message comprises a local source internet protocol address of the first network device and is transmitted to a group of destination internet protocol addresses, comprising a destination internet protocol address of a user equipment device, as arranged with the remaining elements of claim 16. Thus claim 16 is regarded as allowable in view of the prior art of record. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TARELL A HAMPTON/               Examiner, Art Unit 2476                                                                                                                                                                                         /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476